Per Curiam.
Although defendant’s court-appointed counsel has perfected his appeal in compliance with defendant’s wishes, the record does not show error prejudicial to defendant or of sufficient substance to warrant particular discussion. The impression prevails that the State’s acceptance of the misdemeanor plea should be attributed to the efforts of defendant’s able and conscientious counsel in bringing to the court all circumstances tending to explain in some measure defendant’s anti-social behavior. Hence, the judgment of the court below is affirmed.
Affirmed.